Title: To Thomas Jefferson from William Short, 7 August 1824
From: Short, William
To: Jefferson, Thomas


Dear Sir
Richmond
Aug: 7. 1824
I have the pleasure of informing you of my arrival here, & thus having now approached so near to Monticello as to shew my fixed determination of attaining the point I have so long been aiming at,  that it might suggest reasonable doubts of my determination. I here encounter a circumstance which will cause a few days delay however. Last year when Genl Cocke was in Philada, I was induced to make him a promise that whenever I should go to Monticello, which he knew to be my intention, I should extend my visit to him—I could not decline this as he is a relation, although I was by no means certain then of performing my promise. It happens that I lodge here under the roof of a friend who is the brother in law of Genl Cocke, & who knowing that I was expected here, has anticipated my arrival by a letter to his brother in law requesting him to see to the performance of my promise by accompanying me—And this he has prepared to do—I find it will be more convenient to see Genl Cocke on my way than to return thither from Monticello, as I intend to regain the North by way of the upper country. This arrangement puts me somewhat at the disposition of Mr Robinson, the friend with whom I lodge, & we shall not leave Richmond before the end of the ensuing week, say about the 13th or 14th of the month—This will give me time to learn that you are at Monticello & in good health if you will be so good as to send me a line saying so, directed simply to me at Richmond, & it will give me great pleasure indeed to know this with certainty.When I left Philada I directed the agent there who recieves my letters in my absence, to forward none to me until I should inform him of the manner of addressing them. I take this precaution in order to avoid all chance of my letters being involved in any way with your frank—I this moment receive a letter form him addressed to this place in consequence of one I wrote to him from Baltimore—And in this he tells me that he has detained all letters in conformity with my directions, except one which had come two days previously, & which being marked with a request to forward it in my absence, he had so done, to your care, not then knowing that I should stop any where else—I am extremely sorry for this contretems. I hope it was not sent under your envelope so that the postmaster at Milton will have charged it to me.I will add nothing further except to add assurances of all those sentiments with which I am, Dear Sir,faithfully & affectionately yoursW: Short